DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species
Species I: Figs. 1-4 and 32 including an elevation assembly 70 with apertures 116;
	Subspecies Ia: Figs. 26-28 siderail 780 inserted into apertures 116;
	Subspecies Ib: Figs. 29-31 siderail 800 inserted into apertures 116;
Species II: Fig. 5 including an elevation assembly without apertures 116;
Species III: Fig. 6 including elevation assembly 250 with three bladders and without sides 114;
Species IV: Figs. 7-10 including mattress support 300 with two halves and a hinge 322/352;
Species V: Figs. 11-12 including a mattress support 450 with a left half 452 and a right half 454 connected via apertures 406 and rods (not shown) as depicted;
Species VI: Figs. 13-14 including mattress support 600 with a top plate 602 coupled to a base plate 604 via a hinge 606 as depicted;
Species VII: Figs. 16-18 including a mattress support 680 having a top plate 682 hingedly attached to a base plate 684 by a hinge 686 as depicted;
	Subspecies VIIa: Figs. 19-21 and 25 including siderail 730 used with mattress support 680;
	Subspecies VIIb: Figs. 22-24 and 25 including siderail 750 used with mattress support 680;
Species VIII: Figs. 33-35 is a system 850 configured to position a mattress support;
Species IX: Figs. 36-38 is a materially different system 900 configured to position a mattress support;
Species X: Figs. 39-43 is a system 1000 that has multiple modules 1010 that are positionable under a mattress 1002;
	Subspecies Xa: siderail support 1042 as shown in Fig. 44;
	Subspecies Xb: mattress locaters 1034 as shown in at least Figs. 40-41;
Fig. 15 is generic to all species.
 The species are independent or distinct because they are mutually exclusive variants, e.g. with apertures and sides, or without apertures and sides. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 15 appears to be generic to multiple species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and any applicable subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/subspecies or grouping of patentably indistinct species/subspecies, including any claims subsequently added.  As an example, a proper election of species to Species I would be Species I and Species Ib. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619